Dissenting Opinion
HUNTER, J.
My dissent must of necessity be based on the inherent superintendency powers of the Indiana Supreme Court, which powers should always be used sparingly. However, it occurs to me that requesting court commissioners for Divisions II and III of the Lake County Courts is necessary— the necessity being demonstrated by undisputed evidence, as recognized in the majority opinion, that the caseload burden could not be met with acceptable dispatch because of the volume of cases presently in such divisions; and as of July I of this year, two other courts will be phased out. It is estimated that by reason of the phaseouts, there will be 14,000 additional cases which will have to be assumed by Divisions II and III, bringing the total caseload of these two divisions to approximately 35,000 for the next ensuing fiscal year, all of which will be in their civil, plenary, possessory and criminal dockets.
It is not necessary for this Court to recite its inherent power to order the temporary and permanent creation of officers to aid the courts in their duty to exercise the administration of justice.
I believe this Court should recognize its obligations and duties for furthering the administration of justice in Lake County. I am not impressed with the statement expressed in the majority opinion as follows:
“If a judge may create such an office when, in his opinion, the volume of business requires, he may create another and another, until he himself would become first an administrator and ultimately but a rubber stamp, and his entire judicial function would become vested in his commissioners. Such a result is obviously diametrically opposed to the best interests of the judiciary and of the state.”
This statement is based upon conjecture and speculation and not upon any facts that were before this Court.
*326It is true that the division of state court administration was established in our Court under the jurisdiction of the Chief Justice, Ind. Code § 33-2.1-7-1, expressed in the majority opinion, as follows:
“Among the duties of the division are the collection and assimilation of information pertinent to deciding the need for additional courts. Pending the creation of additional courts, when required, the assignment of judges on a temporary basis has been provided for. This procedure is of but recent origin and has not yet come into fruition. A judge, who deems himself to be overburdened and unable to meet the judicial demands of his court should apply to this division for relief.”
My concern is that the need is now, not some unpredictable time in the future, and that this Court should exercise its inherent power which carries with it the implied duty and obligation to provide for personnel (in this instance, a commissioner for each division) to aid the two divisions in expediting the administration of justice. I cannot agree that this would come “frightfully” close to creating new county courts.
It is true the respondents acknowledge the absence of specific statutory authority for the creation of two court commissioners other than “such other employees as are necessary * * * in IC § 33-10.5-8-2.” To me it would seem ludicrous to permit them to hire maintenance personnel as the only inherent right embraced within that provision.
It is further perhaps true that the respondents do not have express authority in the statute for court commissioners, and while they may not have as a matter of their jurisdiction the inherent authority to command all things reasonably necessary for the administration of justice, it cannot be argued that this Court does not have the inherent power to mandate the Lake County Council to provide the two commissioners requested. Having the power and obligation to do so, we should mandate the respondents’ request be granted.
I further agree that the Special Judge, The Honorable Jack A. King, was correct in finding that there was no specific *327statutory provision under which he could have found that the Lake County Council should be mandated to provide the two court commissioners. I would further affirm the judgment of the Special Judge in all other aspects of the budget, and his finding of the allowance of $176,149 for Division II and $173,493 for Division III, for the fiscal year commencing July 1, 1977.
I dissent with the majority for the reason that in my view we should have mandated the Lake County Council to provide the two court commissioners requested, and in my view the Special Judge’s findings and conclusions should be modified by this Court to the extent that it would include the salaries of the two commissioners and additional staff members necessary to augment their respective duties.
Note. — Reported at 363 N.E.2d 218.